                      IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

UNITED STATES OF AMERICA                          §
                                                  §
                                                  § CASE NUMBER 4:21-MJ-00064
v.                                                §
                                                  §
                                                  §
NOLAN B. COOKE                                    §

                                           ORDER

       The Defendant s initial appearance was held on January 22, 2021. Pursuant to Federal

Rule of Criminal Procedure 5.1, the Court conducted a preliminary hearing on January 22, 2021.

Defendant executed a waiver at hearing. Based on the signed waiver, the Court finds that there is

probable cause to believe that an offense has been committed and that Defendant, NOLAN B.

COOKE , should be held over to answer to the grand jury.

       IT SO ORDERED.

       Signed this 22nd day of January, 2021.
